The Court, Comegys, C. J.,
charged the jury: Defines what is meant by a married woman having a separate property. Courts of law have always protected such property for her, such property she could always deal with independent of the control of her husband. At common law this had to be done through the instrument of a deed of trust or settlement; but it now may be done under our statute without the instrumentality of a deed of trust. Whatever was bought with her money for her use and to be her property, became her separate property. A married woman, however, cannot sue her husband in a court of law under our statute, if he borrows from her money belonging to her in sole right, a ■court of equity may compel him to repay it to her.
*6The act in relation to exemptions were entirely repealed by the repealing act with reference to Sussex County.
1. That the presumption is that the person to whom a deed is made, paid his own money for it: but where the consideration is called in question, and evidence is given from which the jury may draw the conclusion that the consideration money paid was not that of the grantee but of some other person whose land, it is alleged by the party disputing the fact of payment by the grantee, to be ■—the duty is cast upon such grantee or person asserting the payment by the grantee to prove the fact to the satisfaction of the jury; otherwise the presumption is to be taken to be overthrown.
2. That if the jury should believe from the testimony that the horse and carriage mentioned was purchased by the plaintiff with the fruits of her own labor, and that she sold the.same to her husband for the price of one hundred and fifty dollars, and that in the purchase by her husband from Robert Rickards it was arranged between her- and her husband that the purchase should be made for her benefit, and the deed be made to her in part payment of the said sum of one hundred and fifty dollars, then the land belonged to her for her separate use, and could not be reached by his creditors.
3. That if the jury believe from the testimony that the money alleged to have been paid by the hnsband of the plaintiff was in discharge in part of the said sum of one hundred and fifty dollars, alleged, as aforesaid, to be the price of the horse and carriage, claimed to have been sold by the plaintiff to her husband, and that the same was paid by him for his said wife, and in discharge pro tanto of his indebtedness, then the jury are warranted in concluding that the Rickard’s land was conveyed to her bona-fide, unless such inference is rebutted by the facts and circumstances shown in proof by the defendant, Cannon.
4. That the act,passed on the 22d of March, 1877, the second section of which requires appraisers to appraise and set apart for widow of an intestate for her own use, such of the goods and chat*7tels of her husband as she may select, not exceeding two hundred dollars in value, has had no operation in the county of Sussex since the passage of Chap. 146 of the 16th Volume of the Laws.
5. That if the jury believe from all the testimony that the mare in question was in fact the property of the plaintiff and not that of' her husband, then she is entitled to recover the price for which the same was sold by the administrator, and interest froin that time; but if they believe from that testimony that it was the property of her husband then she is not entitled to recover it.
6. That unless the jury are satisfied(from the testimony that the defendant did not pay back to the plaintiff the sum of fifty dollars which she paid to Hatfield for the coffin, she is not entitled to recover that amount and interest on it from the time it was paid.
Verdict for the plaintiff.